DETAILED ACTION
	This is in response to the application filed on July 14, 2022 where Claims 1 – 20, of which Claims 1 and 11 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 28, 2020 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
101 Analysis
	Claims 1 and 11 are directed to detecting anomalous device conditions within a mobile device during a set period of time.  The claims do not recite an abstract idea, law of nature, or natural phenomenon.  Therefore, the claims satisfy Step 2A, Prong One of the 2019 Revised 101 Patent Eligibility Guidelines as patent eligible subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 10, 11, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2012/0185931 (hereinafter “Shimotono”), in view of PGPub. 2017/0169218 (hereinafter “Park”).
1.	Regarding Claim 1, Shimotono discloses of a mobile device [Fig. 1, 5A-5D] comprising enhanced travel security features [Abstract], the mobile device comprising:
a memory [Fig. 2; Para. 0039];
a settable time clock, said time clock that operates to store a start device confiscation time in the memory and to store an end device confiscation time in the memory [Figs. 3A-3E; Para. 0058, 0063; event generation unit generates a close event at time ts (start device confiscation time) and generates the open event at time tf (end device confiscation time)];
at least one monitor device [Fig. 2; Para. 0059; acceleration sensor] 



wherein the at least one monitor device records the activity between the start device confiscation time and the end device confiscation time in the memory [Fig. 2; Para. 0061; acceleration data recording unit records acceleration data from the close event to the open event times]; and
wherein the at least one monitor device is configured to flag an anomalous device condition that occurred between the start device confiscation time and the end device confiscation time [Fig. 3B, 3C; Para. 0066-68, 0078; based on when certain movements are recorded in the acceleration data, it can indicate a possibility that the device can be under control by a third party and security measures are implemented].
Shimotono, however, does not specifically disclose that the one monitor device is selected from the group consisting of a network traffic monitor device, a bandwidth usage monitor device, and a central processing usage monitor device.
Park discloses of a system and method for detecting suspicious activity occurring in a mobile device after initiation of a power-off operation [Figs. 5 and 6; Para. 0037, 0044-45].  Park further discloses that the monitoring may consist of detecting an activity for transmitting data to an external device and an activity for downloading data from an external device (network traffic monitor and central processing usage monitoring) [Para. 0006, 0044, 0054, 0103].  It would have been obvious to one skilled in the art before the effective date of the current application to incorporate the teachings of Park with Shimotono since both system attempt to detect activity that indicates a device may be at risk based on detecting conditions occurring with the device after a user initiation of a power stated on the device.  It incorporation of Park with Shimotono would also detect internal security issues with computer processes along with security issues based on physical movements of the device.  The motivation to do so is to detect malware that is installed on the device [Park, Para. 0006-7].
2.	Regarding Claim 11, Shimotono discloses of a method comprising enhancing travel security features associated with a mobile device [Abstract; Figs. 1, 4, 5A-5D], the method comprising:
operating a time clock on the mobile device, said operating comprising retrieving and storing a start device confiscation time in the memory and retrieving and storing an end device confiscation time in the memory [Figs. 3A-3E; Para. 0058, 0063; event generation unit generates a close event at time ts (start device confiscation time) and generates the open event at time tf (end device confiscation time)];
monitoring the operation of the mobile device between the start device confiscation time and the end device confiscation time, said monitoring to determine the existence of an anomalous device condition [Figs. 2, 3B, 3C; Para. 0061, 0066-68, 0078; based on when certain movements are recorded in the acceleration data, it can indicate a possibility that the device can be under control by a third party and security measures are implemented], 





wherein the monitoring records the activity between the start device confiscation time and the end device confiscation time in the memory [Fig. 2; Para. 0061; acceleration data recording unit records acceleration data from the close event to the open event times]; and 
flagging the anomalous device condition that occurred between the start device confiscation time and the end device confiscation time [Fig. 3B, 3C; Para. 0066-68, 0078; based on when certain movements are recorded in the acceleration data, it can indicate a possibility that the device can be under control by a third party and security measures are implemented].
Shimotono, however, does not specifically disclose that the monitor device is selected from the group consisting of a network traffic monitor device, a bandwidth usage monitor device, a battery performance monitor device, a website presentation monitor device; and a central processing usage monitor device.
Park discloses of a system and method for detecting suspicious activity occurring in a mobile device after initiation of a power-off operation [Figs. 5 and 6; Para. 0037, 0044-45].  Park further discloses that the monitoring may consist of detecting an activity for transmitting data to an external device and an activity for downloading data from an external device (network traffic monitor and central processing usage monitoring) [Para. 0006, 0044, 0054, 0103].  It would have been obvious to one skilled in the art before the effective date of the current application to incorporate the teachings of Park with Shimotono since both system attempt to detect activity that indicates a device may be at risk based on detecting conditions occurring with the device after a user initiation of a power stated on the device.  It incorporation of Park with Shimotono would also detect internal security issues with computer processes along with security issues based on physical movements of the device.  The motivation to do so is to detect malware that is installed on the device [Park, Para. 0006-7].
3.	Regarding Claims 2 and 12, Shimotono, in view of Park, discloses the limitations of Claims 1 and 11.  Shimotono further discloses that at least one of the start device confiscation time and the end device confiscation time is determined by user command [Para. 0058, 0063, 0092-93; user closes lid and opens lid of laptop; user presses function key on keyboard].
4.	Regarding Claims 7 and 17, Shimotono, in view of Park, discloses the limitations of Claims 1 and 11.  Shimotono further discloses that the flagging of the anomalous device condition comprises providing a visual indication on the mobile device of the occurrence of the anomalous device condition [Fig. 4, 5A-5D; Para. 0003, 0011, 0095, 0097].
5. 	Regarding Claim 10, Shimotono, in view of Park, discloses the limitations of Claim 1.  Shimotono further discloses of a mobile device performance review application for:
determining whether a current device performance status indicates the past occurrence of the anomalous device condition [Fig. 4; Para. 0085; opening of lid before the suspend state time indicates an assumption that a third party may have access to the device]; and
if the mobile device performance review application determines the past occurrence of the anomalous device condition, querying whether the anomalous device condition occurred between the start device confiscation time and the end device confiscation time [Para. 0069, 0085-88; determination unit access acceleration data recording unit when the open event is detected].
6.	Regarding Claim 20, Shimotono, in view of Park, discloses the limitations of Claim 11.  Shimotono further discloses of executing a post-confiscation time application for determining whether the anomalous activity occurred between the start device confiscation time and the end device confiscation time [Fig. 4; Para. 0066, 0078; various thresholds within the start and end times are detected for possible security issues].
Claim(s) 3 – 6 and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimotono, in view of Park, in further view of PGPub. 2017/0161512 (hereinafter “Beckman”).
7.	Regarding Claims 3 and 13, Shimotono, in view of Park, discloses the limitations of Claims 1 and 11.  Shimotono discloses that the start device confiscation time is fixed and recorded and the end device confiscation time is fixed and recorded based on user actions [Figs. 3A-3E; Para. 0058, 0063; event generation unit generates a close event at time ts (start device confiscation time) and generates the open event at time tf (end device confiscation time)].
Neither Shimotono nor Park specifically discloses that the start device confiscation time is fixed and recorded when the mobile device passes a threshold distance from the mobile device user and the end device confiscation time is fixed and recorded when the mobile device returns within the threshold distance of the user.
	Beckman discloses a system and method for securing a mobile device [Abstract].  Beckman further discloses that a tampering detection system is initialized when a user is beyond a predetermined range from the mobile device (determine the mobile device passes a threshold distance from the mobile device user) and the system can determine when the user is back within the predetermined range (determine the mobile device returns within the threshold distance of the user) [Fig. 5; Para. 0038-40].  Beckman further discloses the use of a tamper detection alarm [Para. 0007, 0039].  It would have been obvious to one skilled in the art before the effective date of the current application to incorporate the teachings of Beckman with Shimotono since both system attempt to detect activity that indicates a device may be at risk based on user activity associated with the device.  The combination would enable the Shimotono system to utilize user proximity detection in addition to acceleration measurements to indicate whether the device is secure or not.  The motivation to do so is to improve the detection of an authorized user near a device without detecting the user physically holding the device for a wider range of applications, such as a user moving away from the device without closing the lid (obvious to one skilled in the art).
8.	Regarding Claims 4 and 14, Shimotono, in view of Park and Beckman, discloses the limitations of Claims 3 and 13.  Beckman further discloses that whether the mobile device passes the threshold distance is determined, at least in part, by calculating a distance between the mobile device and a second mobile device located on the user [Para. 0007, 0026, 0039; distance of fob, tag or beacon held by user past predetermined threshold].
9.	Regarding Claims 5 and 15, Shimotono, in view of Park and Beckman, discloses the limitations of Claims 3 and 13.  Shimotono further discloses that whether the mobile device passes the threshold distance is determined, at least in part, by calculating a travel time following removal of the mobile device from the person of the user until the motion of the device ceases [Figs. 3A-3E; Para. 0058, 0063; if acceleration times are close to start time, then it is presumed the user has the device, otherwise, user may be away from the device].
10.	Regarding Claims 6 and 16, Shimotono, in view of Park and Beckman, discloses the limitations of Claims 5 and 15.  Beckman further discloses that the determination as to whether the mobile device returns within the threshold distance is calculated by determining a proximity of the mobile device to the person of the user [Fig. 5; Para. 0038-40; determine when the user is back within the predetermined range].
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimotono, in view of Park, in further view of U.S. Patent 10,341,310 (hereinafter “Leon”).
11.	Regarding Claims 8 and 18, Shimotono, in view of Park, discloses the limitations of Claims 1 and 11.  Neither Shimotono nor Park specifically discloses that the anomalous device condition corresponds to installation of a snooping application on the mobile device.
	Leon discloses a system and method for detecting attack attempts, including snooping activities on a mobile device, by monitoring traffic [Abstract; Col. 13, lines 2-8, Col. 17, lines 8-13, monitoring and controlling traffic at key boundaries].  It would have been obvious to one skilled in the art before the effective date of the current application to incorporate the teachings of Leon with Shimotono since both system within the field of user authentication.  The combination would enable the Shimotono system to utilize additional sensors, such as device traffic detection, to indicate whether the device is secure or not.  The motivation to do so is to reduce compromises to the device based on stolen information (obvious to one skilled in the art).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimotono, in view of Park, in further view of PGPub. 2016/0366115 (hereinafter “Khalid”).
12.	Regarding Claims 9 and 19, Shimotono, in view of Park, discloses the limitations of Claims 1 and 11.  Neither Shimotono nor Park specifically discloses that the anomalous device condition corresponds to installation of a wire-tapping application on the mobile device.
	Khalid discloses a system and method for implementing a tamper detection system for a mobile device [Para. 0026].  Khalid further discloses that tampering attemstps may be utilizing wire-tapping devices [Para. 0026].  It would have been obvious to one skilled in the art before the effective date of the current application to incorporate the teachings of Khalid with Shimotono since both system are within the field of device security.  The combination would enable the Shimotono system to utilize additional sensors, such as wire-tapping detection, to indicate whether the device is secure or not.  The motivation to do so is to reduce compromises to the device based on stolen information (obvious to one skilled in the art).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2016/0224776; PGPub. 2014/0208447; PGPub. 2014/0020121 – systems and method for detecting user proximity to a device to transition to a secure mode.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496